220 F.2d 825
95 U.S.App.D.C. 144
Jay MOUNT, Appellant,v.HOME LAUNDRY DRY CLEANING & DYEING COMPANY, Inc., acorporation, etc., et al., Appellees.
No. 12250.
United States Court of Appeals, District of Columbia Circuit.
Argued March 15, 1955.Decided March 24, 1955.

[95 U.S.App.D.C. 145] Mr. Francis L. Casey, Jr., Washington, D.C., with whom Mr. Paul R. Connolly, Washington, D.C., was on the brief, for appellant.
Mr. Albert E. Brault, Washington, D.C., with whom Mr. Denver H. Graham, Washington, D.C., was on the brief, for appellee Home Laundry and Dyeing Company, Inc.
Before EDGERTON, PRETTYMAN and BASTIAN, Circuit Judges.
PER CURIAM.


1
Plaintiff laundry (appellee here) filed suit for property damage to a building owned by it.  The damage was sustained when a diesel tractor owned by defendant Mount (appellant here), set in motion by small boys on adjacent property that was being improved by the Cory Construction Company, rammed into the building.  Defendant claims that the damage was the result of a series of events not reasonably foreseeable, and that the actions of the operator of the tractor were in conformity with the caution expected of a reasonably prudent person.  The case was tried without a jury and defendant contends that the trial court's findings adverse to him are not supported by substantial evidence.  We disagree with that contention.


2
Under Rule 52(a), Federal Rules of Civil Procedure, 28 U.S.C.A., the findings of a trial court will not be disturbed unless they are clearly erroneous.  We cannot say that these findings were clearly erroneous.


3
Affirmed.